Title: To Benjamin Franklin from Margaret Stevenson, 4 August 1772
From: Stevenson, Margaret
To: Franklin, Benjamin


Dear Sir
Craven Street Tuesday Evening Augt 4 [1772]
I am Hartly glad to hear your so well. I have sent all Leters that ar in my Posstion.
Mr. Alexander and Mr. Small has called, and that is all. News I have none Capt. Falciner I have not seen. Hewsons ar well but Litill Boy is verey Poorly. I my self am, verey so so, I can not write but if aney news should come to my hear your Poly shall Transmit to you for Dear Sir Your Most Oblogied humble Servant
Margt. Stevenson
